Title: To Thomas Jefferson from Favi, 10 November 1785
From: Favi, Francesco
To: Jefferson, Thomas



Monsieur
Paris ce 10. 9be. 1785

D’après vos observations sur les changements que la Cour de Toscane avoit proposé sur quelques articles du Traité d’amitiè, et de commerce entre Les Citoyens des Etats-Unis de l’Amerique, et les sujets Toscans, elle a dressé une nouvelle Minute de cette Convention et m’a chargè d’avoir L’honneur de vous la communiquer.
J’ai celui de vous L’envoyer cy jointe, et de vous observer, qu’il n’y a de changé que quelques expressions, qui n’alterent pas Le fonds, ny la substance des articles. Si vous L’approuvés, Monsieur, ma Cour est prête à conclurre ce Traité, et il ne dependra que de vous de choisir l’endroit pour la Signature soit Paris, soit Florence.
Je vous prie, Monsieur, de vouloir bien me faire savoir, quel est votre desir à cet egard pour que je puisse en faire part à la Cour de Toscane. J’ai l’honneur d’etre avec le plus grand respect Monsieur Votre très humble, et très Obéissant Serviteur,

Favi

